CHARLES J. SCHUCK, Judge.
On the 17th day of July, 1945, two prisoners, John Murrell and Jack Spence, confined in the state penitentiary at Mounds-ville, escaped from the said prison and while so at liberty stole claimant’s car from her garage located near Proctor, in Wetzel county, West Virginia. The car was driven by the said escapees to Chesapeake, Ohio, and when later found it was considerably damaged, no doubt from the manner in which it had been driven and operated and claimant was obliged to expend the sum of $269.61 for repairs to the automobile and to put it in proper running order. Only the matter of the escape is revealed by the record and no evidence is presented to show that those in charge of the prison or the state agency involved were in any manner responsible for or contributed to the escape of the prisoners in question; i. e. no negligence whatever on the part of the state agency involved or the prison officials is shown.
Under these circumstances consistent with our holdings heretofore made in similar cases, we deny the claim and refuse an award and dismiss the petition.